DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2022 has been entered. By this amendment, claims 1, 2, 11, and 12 are amended and claims 1-20 are now pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a content of the user’s communication" in lines 15-16.  The metes and bounds of the claim are unclear, as it is not known what is encompassed by “a content of the user’s communication”. Would this include verbal communication or only written communication? Would this include only text messages or email messages as well? Does this include private messages sent by the user in messaging apps? And what content is intended to be encompassed?
Claim 1 recites the limitation "a purchase of the user" in line 16.  The metes and bounds of the claim are unclear as it is unknown what is encompassed by “a purchase of the user”. Does the user have to upload receipts for this data to be obtained?
Claim 1 recites the limitation "typing of the user" in line 17.  The metes and bounds of the claim are unclear as it is unknown what is encompassed by “typing of the user.” Is there intended to be a keystroke counter/analyzer or is it referring to typing vs. non-typing?
Claim 1 recites the limitation "talking of the user" in line 17.  The metes and bounds of the claim are unclear as it is unknown what is encompassed by “talking of the user.” Is there intended to be a microphone or does the user need to say certain words? Is the inflection of the user’s voice analyzed? 
Claim 1 recites the limitation "an application history of the user" in line 18.  The metes and bounds of the claim are unclear as it is unknown what is encompassed by “an application history of the user.” Is the claim referring to certain types of applications, like job applications, or is the claim intending to refer to the use of applications on a mobile device?
Claim 2 recites the limitation "wherein the microcontroller is further configured to collect the contemporary datum from the detector" in lines 4-5. However, for each of the contemporary datums listed in claim 1, it is unclear what or how such datum would be detected. Furthermore, the claims do not require that the detector detect or otherwise obtain the contemporary datum and it is therefore unclear how the detector is to obtain the contemporary datum.
Claim 3 recites the limitation "the detector comprises at least one of: an accelerometer, a geo-location receiver, an altimeter, a thermometer, a photometer, a chronometer, a spectrometer, a barometer, a camera, a microphone, and a gyroscopic detector" in lines 1-3. It is unclear how this list of detectors can detect all of the datums listed in claim 1. For example, which element of the list of claim 3 would detect a user’s application history? Or a user’s reminder?
Claim 11 recites the limitation "a content of the user’s communication" in lines 13-14.  The metes and bounds of the claim are unclear, as it is not known what is encompassed by “a content of the user’s communication”. Would this include verbal communication or only written communication? Would this include only text messages or email messages as well? Does this include private messages sent by the user in messaging apps? And what content is intended to be encompassed?
Claim 11 recites the limitation "a purchase of the user" in lines 14-15.  The metes and bounds of the claim are unclear as it is unknown what is encompassed by “a purchase of the user”. Does the user have to upload receipts for this data to be obtained?
Claim 11 recites the limitation "typing of the user" in line 15.  The metes and bounds of the claim are unclear as it is unknown what is encompassed by “typing of the user.” Is there intended to be a keystroke counter/analyzer or is it referring to typing vs. non-typing?
Claim 11 recites the limitation "talking of the user" in line 15.  The metes and bounds of the claim are unclear as it is unknown what is encompassed by “talking of the user.” Is there intended to be a microphone or does the user need to say certain words? Is the inflection of the user’s voice analyzed? 
Claim 11 recites the limitation "an application history of the user" in line 16.  The metes and bounds of the claim are unclear as it is unknown what is encompassed by “an application history of the user.” Is the claim referring to certain types of applications, like job applications, or is the claim intending to refer to the use of applications on a mobile device?
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Libbus (U.S. 2009/0076344) in view of Schatz et al. (U.S. 2007/0067005). Regarding claims 1 and 11, Libbus discloses a method and apparatus for anticipating cardiac decompensation of a user, the apparatus comprising: a microcontroller 146; and a memory communicatively coupled to the microcontroller (see Figure 1D and paragraph [0068]). Libbus further discloses that the memory is configured to store a non-physiological risk factor of the user and a contemporary non-physiological datum of the user (see paragraph [0068]), and the microcontroller is configured to: compare the risk factor with the contemporary datum (see block 240 in Figure 2A where the signals are compared with baseline values and paragraph [0083]), anticipate the cardiac decompensation when the risk factor is correlated with the contemporary datum (see paragraphs [0021] and [0037]), and enter a high risk mode when the decompensation is anticipated (the high risk mode is the alarm mode described at paragraph [0095], the communication with a health care provider described at paragraph [0096], and the additional measurements described at paragraph [0097]), wherein anticipating the cardiac decompensation comprises predicting the cardiac decompensation in advance of the cardiac decompensation (the use of the word “impending” when describing the “impending decompensation” suggests that the detection happens in advance). However, while cardiac decompensation is often associated with cardiac arrhythmia, wherein cardiac arrhythmia accompanies or is caused by cardiac decompensation, Libbus fails to disclose that the detection of impending cardiac decompensation would result in the detection of impending cardiac arrhythmias. Schatz teaches a method and apparatus for medical monitoring (see paragraph [0001]) that determines the periodic variation of physiological parameters (see paragraph [0004]) to compute the conditional probability of an adverse health event as a function of the differences between present and past values, wherein the adverse health event may be for example cardiac arrhythmias or decompensation events (see paragraph [0024], lines 1-9). As such, Schatz teaches that techniques used to predict decompensation events can likewise be used to predict cardiac arrhythmias. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the techniques of Libbus to anticipate cardiac arrhythmias, as taught by Schatz, as it has been held that choosing from a finite number of identified, predictable solutions (anticipating arrhythmia versus anticipating decompensation), with a reasonable expectation of success (Schatz indicates that the same techniques can be used to anticipate both types of events), requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Furthermore, Libbus does disclose that the apparatus may include a blood pressure sensor (see paragraph [0061]). Libbus discloses that the apparatus may include a number of sensors, which may comprise “bioimpedance, respiration, respiration rate variability, heart rate (average, minimum, maximum), heart rhythm, HRV, HRT, heart sounds (e.g. S3), respiratory sounds, blood pressure, activity, posture, wake/sleep, orthopnea, temperature/heat flux, and weight”. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Libbus such that “the apparatus does not comprise a blood pressure sensor”, as claimed, as it has been held that choosing from a finite number of identified predictable solutions (the sensors disclosed by Libbus) with a reasonable expectation of success requires only routine skill in the art, and because Applicant has not disclosed that the exclusion of a blood pressure sensor provides an advantage, is used for a particular purpose, or solves a stated problem. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claims 2 and 12, Libbus discloses a detector that detects the contemporary datum, wherein the detector is one of: communicatively coupled to the microcontroller and configured to be communicatively coupled to the microcontroller; wherein the microcontroller is further configured to collect the contemporary datum from the detector (see Figure 1D and paragraph [0066]).
Regarding claims 3 and 13, Libbus discloses that the detector comprises at least one of: an accelerometer (see paragraph [0023]), a geo-location receiver, an altimeter, a thermometer (see paragraph [0066], line 16), a photometer, a chronometer, a spectrometer, a barometer, a camera, a microphone (see paragraph [0066], line 11), and a gyroscopic detector.
Regarding claims 4 and 14, Libbus discloses a plurality of electrocardiographic electrodes 112A-D configured to be applied to the user and configured to be communicatively coupled to the microcontroller (see paragraph [0063]), wherein the microcontroller is further configured to enter the mode when there is a change in an electrocardiograph of the user detected by the microcontroller using a number of the electrodes (see Figure 2A and paragraph [0081]).
Regarding claims 5 and 15, Libbus discloses that the mode comprises collecting additional data from an additional detector of the apparatus (see block 265 in Figure 2A and paragraph [0097]).
Regarding claims 6 and 16, Libbus discloses that the mode comprises an alarm to at least one of the user, another apparatus, and a person (see paragraph [0095]).
Regarding claims 7 and 17, Libbus at paragraph [0096] describes that a health care provider may “contact the patient to determine if he or she is okay and communicate the impending decompensation such that the patient can receive needed medical care”. As such, it is submitted that Libbus discloses that the mode comprises a test of the user consciousness as the user must be conscious to communicate, a test of user alertness as the user must be alert to communicate, and a test of user status as checking in with the user would be checking on the user’s status.  
Regarding claims 8 and 18, Libbus is capable of prompting the user to journal at least one of their: position, activity, location, mental state, symptom, and health status, as the alert and display of Libbus would be capable of providing such a prompt.
Regarding claims 9, 10, 19, and 20, Libbus discloses that the microcontroller is further configured to derive/modify the risk factor by correlating an historic decompensation event with a non-physiological historic datum (see paragraph [0083]).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792